IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


JOSEPH DANIHEL,                      : No. 500 EAL 2019
                                     :
                  Petitioner         :
                                     : Petition for Allowance of Appeal
                                     : from the Order of the Superior Court
          v.                         :
                                     :
                                     :
OFFICE OF THE PRESIDENT, DEPT. OF    :
HOUSING AND URBAN DEVELOPMENT,       :
OFFICE OF CITY COUNCIL RM 316,       :
OFFICE OF CITY COUNCIL ROOM 594,     :
OFFICE OF CITY COUNCIL AT LARGE,     :
OFFICE OF CITY COUNCIL ROOM 319,     :
OFFICE OF CITY COUNCIL AT LARGE R,   :
BOBBY HENON, DARRELL CLARKE,         :
CURTIS JONES, JR., MARIA SANCHEZ     :
QUINONES, CINDY BASS, CHERRILLE      :
PARKER, BRIAN ONEIL, BLONDELL        :
REYNOLDS BROWN, ALLEN DOMB,          :
JAMES KENNEY, DEREK GREEN,           :
WILLIAM K. GREENLEE, HELEN GYM,      :
DAVID OH, AL TAUBENBERGER, FRANK     :
HESS, BRIAN ABERNATHY, SHERIFF       :
DEPT. OF PHILADELPHIA, DUANE BUMB,   :
ROB DUBROW, RYAN HARMON, JEWELL      :
WILLIAMS, ROBERT LABRUM, CURTIS      :
JONES, OFFICE OF CITY COUNCIL AT     :
LARGE, ARNOLD L. NEW, OFFICE OF      :
CITY COUNCIL DISTRICT 5, OFFICE OF   :
CITY COUNCIL DISTRICT 6, OFFICE OF   :
CITY COUNCIL DISTRICT 7, OFFICE OF   :
CITY COUNCIL DISTRICT 8, OFFICE OF   :
CITY COUNCIL DISTRICT 9, OFFICE OF   :
CITY COUNCIL DISTRICT 10, ANN        :
FRADULLON, GREG HELLER, MARY         :
FOGG, KENYATTA JOHNSON, JANNIE       :
BLACKWELL, MARK SQUILLA,             :
PHILADELPHIA REDEVELOPMENT           :
AUTHOR, COMMONWEALTH OF PA,          :
OFFICE OF STATE REPRESENTATIVE,      :
OFFICE OF MAYOR OF THE CITY OF       :
PHILADELPHIA, CITY OF PHILADELPHIA,        :
OFFICE OF CITY COUNCIL PRESIDENT,          :
OFFICE OF CITY COUNCIL DISTRICT 1,         :
OFFICE OF CITY COUNCIL DISTRICT 2,         :
OFFICE OF CITY COUNCIL,                    :
SUPERVISING JUDGE,                         :
                                           :
                  Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of March, 2020, the Petition for Allowance of Appeal is

DENIED.




                               [500 EAL 2019] - 2